Order entered July 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01350-CR

                          DONALD RAY MCKINNEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-47067-Y

                                          ORDER
        We DENY appellant’s July 1, 2015 motion for a copy of the reporter’s record from the

appellate clerk.

        We ORDER Reporter Sharon Hazlewood to file, within FIFTEEN DAYS of the date of

this order, a copy of the reporter’s record with the Dallas County District Clerk as required by

Texas Rule of Appellate Procedure 34.6(h).

        We GRANT appellant’s July 1, 2015 motion for extension of time to file appellant’s

brief. We EXTEND the time to file appellant’s brief until FORTY-FIVE DAYS from the date

of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE